DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 was filed after the mailing date of the application on 5/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20100155043).
Regarding claims 1, 10, 13, Smith teaches a heat exchanger system (paragraphs 0104, Figs. 1-3) that operates at a temperature that exceeds that of outdoor ambient for active radiative and convective cooling (paragraphs 0108), 
Regarding claims 2, 11, Smith teaches the heat exchanger is installed at a location to expose the spectrally selective surface material on the at least one surface of the heat exchanger to solar irradiation and temperatures of deep space (Fig. 2, paragraphs 0107-0109).
Regarding claims 3, 14, Smith teaches hot refrigerant from the active cooling system is at least one of cooled or condensed within the heat exchanger (paragraph 0105).
Regarding claims 4, 12, Smith teaches the heat exchanger comprises a heat sink (paragraph 0105).
Regarding claim 5, Smith teaches the heat exchanger comprises a bank of tubes (Fig. 14, paragraph 0157, Fig. 15a-15c, paragraphs 0163).
Regarding claim 5, Smith teaches wherein the heat exchanger comprises a tube (Fig. 14, paragraph 0157, Fig. 15a-15c, paragraphs 0163).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Joarder (US 20180342979).
Regarding claims 7, 15, Smith teaches the invention as described above but fails to explicitly teach a photovoltaic panel to provide power to the active cooling system. 

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Smith to include a photovoltaic panel to provide power to the active cooling system in view of the teachings of Joarder for increasing power output of the solar panel using adaptive self-cooling. 
Regarding claims 8, 16, Smith teaches the invention as described above but fails to explicitly teach the active cooling system comprises a vapor compression or other thermodynamic air conditioning or refrigeration unit.
However, Joarder teaches the active cooling system comprises a thermodynamic air conditioning (248, 252) for increasing power output of the solar panel using adaptive self-cooling.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Smith to include a thermodynamic air conditioning in view of the teachings of Joarder for increasing power output of the solar panel using adaptive self-cooling. 
Regarding claims 9, 17, Smith teaches the active cooling system comprises a thermoelectric module; and a hot side of the thermoelectric module is positioned to contact the heat exchanger.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Smith to include a thermoelectric module; and a hot side of the thermoelectric module is positioned to contact the heat exchanger  in view of the teachings of Joarder for increasing power output of the solar panel using adaptive self-cooling. 
Allowable Subject Matter
Claims 18-20 are allowed.
Regarding claim 18, the subject matter which is considered to distinguish from the closest prior art of record, Joarder (US 20180342979). The prior art of record teaches a self-cooled photovoltaic solar panel assembly formed by integrating a thermoelectric heat pump with the solar panel assembly in contrast to the claimed features of a heat exchanger system that operates at a temperature that exceeds that of outdoor ambient for active radiative and convective cooling, comprising: a heat exchanger; a spectrally selective surface material on at least one surface of the heat exchanger, wherein the spectrally selective surface material exhibits high reflectivity at shorter wavelengths and high emissivity at longer wavelengths; and a thermoelectric module, wherein: a hot side of the thermoelectric module is positioned to heat the heat exchanger; and a cool side of the thermoelectric module is positioned to cool a volume.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 2566602 teaches a radiative cooling panel (200) for receiving the radiant heat, and a thermoelectric heat pump (300) for drawing the radiant heat from the radiant cooling panel;
US 2011/0209744 teaches a solar powered generator (100) has thermoelectric elements adjacent to and below solar cells
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763